REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2018/0247787) discloses an X-ray tube (fig. 5) comprising: a cathode electrode (111); an anode electrode (141) vertically spaced apart from the cathode electrode; an emitter (NE) on the cathode electrode; a gate electrode (112) disposed between the cathode electrode and the anode electrode, the gate electrode (112) comprising an opening at a position (in fig. 5) corresponding to the emitter (NE); and a spacer (122) provided between the gate electrode (112) and the anode electrode (141).
However, the prior art fails to disclose or fairly suggest an X-ray tube including: wherein the spacer comprises a doped region, wherein the doped region is provided with an insulator and conductive dopants doped in the insulator, and wherein the gate electrode is in contact with the doped region, in combination with all of the other recitations in the claim. 

Regarding claim 10 and its dependent claim(s), if any, the prior art (e.g., US 2018/0247787) discloses an X-ray tube (fig. 5) comprising: a cathode electrode (111); an anode electrode (141) vertically spaced apart from the cathode electrode; a target disposed on one surface of the anode electrode (141), wherein the one surface of the anode electrode faces the cathode electrode; an emitter (NE) on the cathode electrode; a gate electrode (112) disposed between the cathode electrode and the anode electrode, the gate electrode (112) comprising an opening at a position (fig. 5) corresponding to the emitter (NE); and a spacer (with 122) provided between the gate electrode and the anode electrode, wherein the spacer comprises first (122) and second (127) regions between the gate electrode (112) and the anode electrode (141) and a third region (123) between the first and second regions, wherein the first region (122) is in contact with the gate electrode (112), the second region (127) is adjacent to the anode electrode (141), each of the first to third regions comprises an insulator (122, 123, and 127). 
However, the prior art fails to disclose or fairly suggest an X-ray tube including: wherein each of the first and second regions further comprises conductive dopants doped in the insulator, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884